 In the Matter Of DETROIT STEEL PRODUCTS COMPANY,2250 E. GRANDBLVD.,DETROITandINTERNATIONALUNION,UNITED AUTOMOBILEWORKERS OF AMERICA,AFFILIATED WITH THE C. I. 0.In the Matter of DETROIT STEEL PRODUCTS COMPANY, SASH PLANTandINTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNA-MENTAL IRON WORKERS, AFFILIATED WITH THE A. F. L.Cases Nos. R-2606 and R-260'7.Decided June 10,1941Jurisdiction:steel products manufacturingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to either of rival labor organizations;electionnecessary.Unit Appropriate for Collective Bargaining:hourly rateproductionand main-tenance employees including watchmen,timekeepers,and shop clerical em-ployees, but excluding foremen, superintendents,assistantsuperintendents,and office employees;stipulation as to.Mr. Rockwell T. Gust,of Detroit, Mich., for the Company.Mr. Harold Stern,of New York City, for the Iron Workers.Maurice SugarandJack N. Tucker, by Mr. Jack N. Tucker,ofDetroit, Mich., for the Automobile Workers.Mr. Frederic B. Parkes, 2nd,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn February 12 and April 24, 1941, respectively, InternationalUnion, United Automobile Workers of America, affiliated with theC. I. 0., herein called the Automobile Workers, and InternationalAssociation of Bridge,- Structural and Ornamental IronWorkers.affiliatedwith the A. F. L., herein called the Iron Workers, eachfiledwith the Regional Director for the Seventh Region (Detroit.Michigan) separate petitions alleging that a question affecting com-merce had arisen concerning the representation of employees ofDetroit Steel Products Company, Sash Plant, Detroit, Michigan.herein called the Company, and requesting an investigation and certi-32 N. L. R. B., No. 96.481 482DECISIONSOF NATIONAL LABORRELATIONS BOARDfication of representatives, pursuant to section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May3191941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice; and pursuant to Article III, Section 10 (c) (2) ofsaid Rules and Regulations, ordered that the two cases be consolidatedfor all purposes.On June 2, 1941, the Regional Director issued a notice of hearing.,'A hearing was held on June 3, 1941, at Detroit, Michigan, beforeRobert J. Weiner, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, the Automobile Workers, and theIronWorkers were represented by counsel or official representativeand participated in the hearing.Full opportunity to be heard, toexamineand cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.No objections to theintroduction of evidence or to the. rulings of the Trial Examiner weremade by, any of the parties.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYDetroit Steel Products Company is a Michigan corporation havingits office and principal place of business in Detroit, Michigan.Atits sash plant at 2250 East Grand Boulevard, the Company is engagedin the manufacture of steel windows and steel sashes.During theyear 1940, the Company purchased for use at its sash plant raw mate-rials, valued at approximately $2,000,000, of which 70 to 75 per centwere purchased and shipped to it from points outside the State ofMichigan.Between 3 and 10 per, cent of the products manufacturedat the Company's Detroit sash plant are shipped to the Company'syear 1940, the Company purchased for use at its sash plant raw mate-tains branch offices for its sash plant in 10 or 13 States and employssalesmen throughout the United States for its sash plant.The Com-pany employs approximately 750 employees.i On May 29, 1941, the Company, the Iron workers, and the Automobile workers signeda waiver of service of notice of hearing. DETROIT STEEL PRODUCTS COMPANYII. THE ORGANIZATIONS INVOLVED483International Union, United Automobile Workers of America is alabor organization affiliated with the Congress of Industrial Organi-zations,admitting employees of the Company's sash plant tomembership.International Association of Bridge, Structural and OrnamentalIronWorkers is a labor organization affiliated with the _ AmericanFederation of Labor, admitting employees of the Company's sashplant to membership.III.THE QUESTION CONCERNING REPRESENTATIONIn April or May 1940, the Iron Workers requested the Company torecognize it asthe exclusive bargaining representative of the Com-pany's production employees at its Detroit sash plant.On January29, 1941, the Automobile Workers made a similar request.On eachoccasion,the Company refused to grant such recognition to eitherlabor organization,A statement of the Regional Director introducedinto evidence at the hearing shows that both the Iron Workers andthe Automobile Workers represent a substantial number of employeesin the unit found below to be appropriate.2We find that a question has arisen concerning the representationof employees of the Companies.IV. THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. TAE APPROPRIATE UNITThe Company, the Iron Workers, and the Automobile Workersstipulated at the hearing, and we find, that all hourly rate productionand maintenance employees at the Company's Detroit sash plant,including watchmen, timekeepers, and shop clerical employees, butexcluding foremen, superintendents, assistant superintendents, andoffice employees, .constitute a unit appropriate for the purposes ofa Both the Iron Workers and the Automobile Workers filed authorization cards with theRegional Director,who found that most of the signatures on the cards were genuine andconstituted a substantial number of the names of persons on the Company's pay roll.448692-42-vol. 32-32 484DECISIONSOF NATIONAL LABORRELATIONS BOARDcollective bargaining.We further find that said unit will insure toemployees of theCompany thefull benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies.of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The Company, the Iron Workers, and theAutomobileWorkers requested that the pay roll of April 28, 1941,be used for determining eligibility to vote.Since the pay roll of thatdate is the last before the strike which commenced on May 7, 1941,we shall grant the request of the parties and shall direct that thoseemployees in the appropriate unit whose names appear on the Com-pany's pay roll of April 28, 1941, subject to such limitations andadditions as are set forth in the Direction of Election herein, shallbe eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Detroit Steel Products Company, SashPlant, Detroit, Michigan, within the meaning, of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All hourly rate production and maintenance employees at theCompany's Detroit sash plant, including watchmen, timekeepers, andshop clerical employees, but excluding foremen, superintendents,assistant superintendents, and office employees, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Detroit Steel Products Company, Sash Plant, Detroit, Michigan,an election by secret ballot shall be conducted as soon as possible,but not later than thirty (30) days from the date of this Direction, DETROIT STEELPRODUCTS COMPANY485under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all hourly rate production and mainte-nance employees of the Company's Detroit sash plant, whose namesappear on the Company's pay roll of April 28, 1941, including watch-men, timekeepers, shop clerical employees, and employees who did notwork during such pay-roll period because they we're ill or on vacationor in the active military service or training of the United States,or temporarily laid off, 'but excluding foremen, superintendents, as-sistant superintendents, office employees,, and any employees who havesince quit or been discharged for cause, to determine whether theyInternational Union, United Automobile Workers of America, affili-ated with the Congress of Industrial Organizations, or by Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers, affiliated with the American Federation of Labor, or byneither.